Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-3, 4-13, 21-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub No: 20140176516) in view of Tani (US Pub. No: 20170004765). 

Regarding claim 1:
Kim (US Pub No: 20140176516) discloses an organic light emitting display device (in Fig. 3), comprising:
 a plurality of pixel units (P), each pixel unit comprising a pixel driving circuit (circuit for driving OLED) and a light emitting element (OLED) coupled to the pixel driving circuit (see Fig. 3), the pixel driving circuit comprising a driving transistor (DT), the organic light emitting display device further comprising a compensation detection circuit (400, Fig. 5); and a processor (440, see[0089] Specifically, the panel )  and memory (500) for storing data related to display compensation (see, [0115] – [0116]), 
(note that the data driver 200 operates in a power-on sensing mode according to sensing-mode control by the timing controller 400 and the power controller decide whether power on required or not),
wherein the processor is configured to:  during a startup (power on operation) operation stage of the organic light emitting display device ([0015-0016], When the organic light emitting display device is powered on, the data driver 200 operates in a power-on sensing mode according to sensing-mode control by the timing controller 400, and characteristics (threshold voltage/mobility) of the driving TFTs of all the pixels of the display panel 100 are sensed, in operation S10), determine whether startup detection is required to be performed on a display compensation parameter (e.g. compensation for threshold , voltage/mobility, see Fig. 6) of the organic light emitting display device ([0051]); when the startup detection (power on) is required to be performed on the display compensation parameter of the organic light emitting display device ([0051]), perform startup operations of: performing the startup detection on the display compensation parameter of the organic light emitting display; during a shutdown operation stage (i.e. power off stage) of the organic light emitting display device, determine (determine from timing controller 400) whether shutdown detection is required to be performed for the organic light emitting display device ([0122-0123], step 50, Fig. 6); and when the shutdown detection is required to be performed on the display compensation parameter of the organic light emitting display device ([0122-0123]) and and storing (storing at 500) the updated compensation parameter value (see 0130) , 

Note that Kim does not specifically disclose performing the startup detection on the display compensation parameter of the organic light emitting display device to obtain a new compensation parameter value; and performing startup compensation display based on the new compensation parameter value; and perform shutdown operations of: performing the shutdown detection on the organic light emitting display device to obtain an updated compensation parameter value; and storing the updated compensation parameter value.  

Tani  (US Pub. No: 20170004765)  discloses performing startup (power on) compensation display based on the new compensation parameter value ( see [0150, 0159]); during a shutdown (turn –off operation) operation stage of the organic light emitting display device (see Fig. 6), determining whether shutdown detection is required to be performed for the organic light emitting display device ([0123-0124]); and  -4-Application No.: Herewith  when the shutdown detection is required to be performed on the display compensation parameter of the organic light emitting display device, performing shutdown operations of performing the shutdown detection (power off sensing) on the organic light emitting display device to obtain an updated compensation parameter value ([0158]) ( [0028], ([0074], [0075]).   

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of  Tani, thereby providing a uniform brightness in the display device, thereby providing a uniform brightness in the display device. 

Regarding claim 2:
Kim as modified by Tani discloses wherein the display compensation parameter comprises at least one of an electrical compensation parameter (e.g. threshold voltage) and an optical compensation parameter (see [0125]).  Same motivation as applied to claim 1.

Regarding claim 3:

Kim as modified by Tani discloses wherein the electrical compensation parameter comprises a threshold voltage (see [0125]), mobility of the driving transistor of each pixel unit, or a threshold voltage of the light emitting element of each pixel unit. Same motivation as applied to claim 1. 


Regarding claim 5:
Kim discloses wherein, when the startup detection (turn-on) is performed on the display compensation parameter of the organic light emitting display device, the display compensation parameter further comprises an environmental compensation parameter ([0149]), and the environmental compensation parameter comprises at least one of an ambient light parameter, a user viewing distance, and a current luminance of the organic light emitting display device ([0018], ([0020]).  

Regarding claims 6 and 21: 
Tani disclose wherein the determining whether startup detection is required to be performed on a display compensation parameter of the organic light emitting display device comprises: determining whether to perform the startup detection according to at least one of a shutdown rest time duration (Tani in Fig. 7, step 720 [0131], timing controller checks whether or not a predetermined period of time elapses after the latest power-off (S720). This can be checked by recording time information in a memory within the timing controller if the panel is turned off. If the predetermined period of time elapses, it is confirmed that heat generated by circuits within the display panel is sufficiently removed. Thus, a normal operation is immediately performed (S725)) (see [0123-0124]),  
a temperature difference value between a time of startup and a last time of shutdown, and a stage-cumulative display time duration.     

Regarding claims 7 and 22:
Kim as modified by Tani discloses wherein the shutdown operations further comprise: 
acquiring and storing at least one of an ambient temperature, a panel temperature, and a circuit board temperature at [the] a time of shutdown.  The timing controller checks display panel temperature values stored in the memory when the panel is turned off and on [see 0138].

Regarding claim 8:
Tani disccloses wherein the startup operations further comprise: 
acquiring at least one of the ambient temperature (environment temperature), the panel temperature of the organic light emitting display device [0158], and the circuit board temperature of the organic light emitting display device at the time of startup; and acquiring a corresponding difference value between at least one of the ambient temperature, the panel temperature, and the circuit board temperature detected at the time of startup and at least one of the ambient temperature, the panel temperature, and the circuit board temperature at the last time of shutdown (see [0158]).  

Regarding claims 9 and 24:
Tani discloses wherein the determining whether shutdown detection is required to be performed for the organic light emitting display device comprises: determining whether to perform the shutdown detection according to at least one of a stage-cumulative display time duration and a single-time display time duration (i.e. predetermined period) (see [0085]).  

Regarding claims 10 and 25:
Kim as modified by Tani discloses wherein the shutdown operations further comprise: causing the organic light emitting display device to rest in a black screen for a period of time (longer time) before the shutdown detection is performed on the organic light emitting display device (see [0148]) (a black screen is displayed for a longer time. Selective sensing (i.e. off or on sifnal) can be performed by applying a signal to a specific gate line or a specific data line.

Regarding claims 11 and 26: 
Kim as modified Tani discloses further comprising: during a display operation stage, performing real-time compensation detection on the organic light emitting display device (0125), and performing compensation display on display data based on a display compensation parameter detected in real time (Tani, [112],[0125-0126]).  

Regarding claims 12:
Kim discloses : when the startup detection is not required (off state) to be performed on the display compensation parameter of the organic light emitting display device, using the display compensation parameter as stored to perform startup compensation display [0921].
 In [0921] discloses display device performs power-on compensation for the sensing data at the power-off time, in operation S70. In [0130] discloses, the display device may reflect the sensing data, generated by the power-off sensing operation, in the initial compensation data stored in the memory 500 to update compensation data, and store the updated compensation data in the memory 500. 
 	Regarding claim 13:
Kim (US Pub No: 20140176516) discloses an organic light emitting display device (in Fig. 3), comprising:
 a plurality of pixel units (P), each pixel unit comprising a pixel driving circuit (circuit for driving OLED) and a light emitting element (OLED) coupled to the pixel driving circuit (see Fig. 3), the pixel driving circuit comprising a driving transistor (DT), the organic light emitting display device further comprising a compensation detection circuit (400, Fig. 5); and a processor (410) and memory (500) for storing data related to display compensation (see [0115-0116]), 
wherein the processor is configured to:  during a startup (power on operation) operation stage of the organic light emitting display device ([0015-0016]), determine whether startup detection is required to be performed on a display compensation parameter (e.g. compensation for threshold , voltage/mobility, see Fig. 6) of the organic light emitting display device ([0051]); when the startup detection (power on) is required to be performed on the display compensation parameter of the organic light emitting display device ([0051]), during a shutdown operation stage (i.e power off stge) of the organic light emitting display device, determine (determine from timing controller 400) whether shutdown detection is required to be performed for the organic light emitting display device ([0122-0123], step 50, Fig. 6); and when the shutdown detection is required to be performed on the display compensation parameter of the organic light emitting display device ([0122-0123]) and storing the updated compensation parameter value (see [0130]).  

Note that Kim does not specifically disclose performing the startup detection on the display compensation parameter of the organic light emitting display device to obtain a new compensation parameter value; and performing startup compensation display based on the new compensation parameter value; and perform shutdown operations of: performing the shutdown detection on the organic light emitting display device to obtain an updated compensation parameter value.  

Tani discloses performing startup (power on) compensation display based on the new compensation parameter value (i.e. the temperature is compensated as much as a temperature correction factor (S1110). A sensing and a correction are immediately ended in this step and an image is displayed through the display panel, see [0150, 0159]); during a shutdown (turn –off operation) operation stage of the organic light emitting display device (see Fig. 6), determining whether shutdown detection is required to be performed for the organic light emitting display device ([0123-0124]); and  -4-Application No.: Herewith  when the shutdown detection is required to be performed on the display compensation parameter of the organic light emitting display device, performing shutdown operations of performing the shutdown detection (power off sensing) on the organic light emitting display device to obtain an updated compensation parameter value (0158); ([0158] the timing controller determines whether or not to update a compensation value calculated by a sensing at the time of the last power-off and then selectively performs a sensing. Further, the timing controller may selectively perform a sensing using an environmental temperature measured with a temperature sensor. Further, the timing controller may perform a preceding sensing to a partial area, compare data and then selectively perform a sensing to sub-pixels of a specific color or sub-pixels disposed in a specific area). 
  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of  Tani, thereby providing a uniform brightness in the display device, thereby providing a uniform brightness in the display device. 

14-20. (Cancelled)  
 
Regarding claim 23:
Kim in view of Tani  discloses wherein the startup operations further comprise: acquiring at least one of the ambient temperature, the panel temperature of the organic light emitting display device, and the circuit board temperature of the organic light emitting display device at the time of startup; and acquiring a corresponding difference value   between at least one of the ambient temperature, the panel temperature, and the circuit board temperature detected at the time of startup and at least one of the ambient temperature, the panel temperature (panel temperature in on and off status) (see  Tani, [0158]), and the circuit board temperature at the last time of shutdown.  
Regrding claim 27:
Tani discloses: a temperature sensor configured to acquire at least one of: an ambient temperature (environmental temperature, [0134]), a panel temperature of the organic light emitting display device (0121), and a circuit board temperature of the organic light emitting display device .

3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub No: 20140176516) in view of Tani (US Pub. No: 20170004765) further in view of Lee (US Pub. No: 20050212825).
Regarding claim 4:
Kim in view of Tani does not discloses wherein the optical compensation parameter comprises a luminance lookup table and a luminance fitting parameter for each pixel unit.  

Lee (US Pub. No: 20050212825) discloses optical compensation parameter (luminance correction) comprises a luminance lookup table and a luminance fitting parameter for each pixel unit (see [0018], [0020], the luminance analysis unit 32 analyzes the luminance distribution of luminance levels of pixels of the video 18. The dynamic luminance curve fitting unit 42 selects one of the above four luminance adjustment tables according to the luminance distribution output by the luminance analysis unit 32 to curve-fit the luminance levels of the pixels of the video 18. Thus, the output luminance levels Y.sub.out of adjusted pixels of the video 18 is generated).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim  with the teaching of  Tani, thereby providing a uniform brightness in the display device, thereby providing a uniform brightness in the display device. 

4.	Claim is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub No: 20140176516) in view of Tani (US Pub. No: 20170004765) further in view of Wang US (Pub. No: 20200193906).
     
Regarding claim 25:
Tani does not specifically disclose wherein the shutdown operations further comprise: causing the organic light emitting display device to rest in a black screen for a period of time before the shutdown detection is performed on the organic light emitting display device.  

However, (Wang US Pub. No: 20200193906 A1) discloses wherein the shutdown operations (non-operating state) further comprise: causing the organic light emitting display (OLED) device to rest in a black screen for a period of time before the shutdown detection is performed on the organic light emitting display device )[0096], [0120-0121], Fig. 5 and 7]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the teaching of  Tani and Wang, thereby providing a uniform brightness in the display device, thereby providing an accurate data transmission in the display device.   

Inquiry

5.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692